ORDER

PER CURIAM.
Defendant, David Scullin, appeals from the judgment entered upon his convictions by a jury of statutory sodomy in the first degree, section 566.062 RSMo 2000, and child molestation in the first degree, section 566.067 RSMo 1994. Defendant was sentenced to concurrent terms of twenty years’ imprisonment and five years’ imprisonment, respectively.
*903No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).